Citation Nr: 1011950	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  07-16 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hip and 
leg disability with underlying vascular disease, as secondary 
to service-connected low back disability.

2.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected adjustment disorder, for the 
period of November 9, 2005 through August 5, 2009.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1971.  
This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a July 2006 rating decision by 
the Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO).


FINDINGS OF FACT

1.  In November 2009, prior to the promulgation of a decision 
by the Board, the Veteran withdrew his appeal of the issues 
of entitlement to service connection for bilateral hip and 
leg disability with underlying vascular disease, as secondary 
to service-connected low back disability.

2.  From November 9, 2005 through August 5, 2009, the 
Veteran's adjustment disorder has been manifested by 
depression, irritability, feeling of worthlessness, easy 
frustration, passive suicidal ideations, loss of interest, 
and good sleep.  Objectively, the Veteran was appropriately 
groomed and dressed, alert, and fully oriented with good eye 
contact and attention, and with a reasonable and cooperative 
attitude.  He exhibited a good to eurythmic mood, normal 
affect, normal thought process and content, intact memory, 
and a good judgment and insight.  The Veteran's adjustment 
disorder was not manifested by any psychotic symptoms, 
hallucinations, illusion, or homicidal ideations.  

3.  On and after August 6, 2009, the Veteran's adjustment 
disorder has been manifested by pervasive depressive mood, 
intrusive thoughts of Vietnam, flashbacks, social isolation, 
avoidance of trauma-related stimuli, trouble sleeping, 
nightmares, anxiety, anger problems, concentration 
difficulty, irritability, verbal aggression, memory 
impairment, hypervigilance, hyper-startle response, and 
passive suicidal thoughts.  Objectively, the Veteran was 
alert and fully-oriented, appropriately groomed and dressed, 
and with good interaction and fair eye contact.  The evidence 
also demonstrated slightly dysphoric mood; blunted affect; 
logical and goal-oriented thoughts; average intelligence; 
fair insight and judgment; normal speech; grossly intact 
memory; and no mood swings, physical aggression, homicidal 
ideations, hallucinations, or delusions.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by 
the Veteran for the issues of entitlement to service 
connection for bilateral hip and leg disability with 
underlying vascular disease, as secondary to service-
connected low back disability, have been met.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).

2.  For the period of November 9, 2005 through August 5, 
2009, the criteria for an initial evaluation in excess of 10 
percent for adjustment disorder are not met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9440 (2009).

3.  On and after August 6, 2009, the criteria for an 
increased evaluation of 30 percent disability rating, but no 
more, for adjustment disorder have been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9440 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal of Issues

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege a specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the Veteran or by his or her authorized 
representative.  38 C.F.R. § 20.204.

By a July 2006 rating decision, the RO denied service 
connection for bilateral hip and a leg disability with 
underlying vascular disease, as secondary to service-
connected low back disability.  In July 2006, the Veteran 
filed a notice of disagreement with regard to these issues, 
and in May 2007, he perfected his appeal.  

However, in a November 2009 written statement, the Veteran 
withdrew his appeal regarding this issue.  With no allegation 
of error of fact or law remaining before the Board, the Board 
does not have jurisdiction to review the appeal and it is 
dismissed.

II. Claims on Appeal

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

The Veteran's claim concerning the proper disability rating 
to be assigned to his service-connected adjustment disorder 
arises from his disagreement with the initial disability 
evaluation assigned to this disorder following the grant of 
service connection.  Specifically, the Veteran appealed the 
RO's July 2006 rating decision which granted service 
connection at 10 percent for adjustment disorder, effective 
from November 9, 2005.  Once service connection is granted 
the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice as to this claim is needed under VCAA.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records, as well as his identified 


VA and private medical treatment records.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  The RO has also obtained a VA 
examination to determine the severity of the Veteran's 
adjustment disorder.  38 C.F.R § 3.159(c)(4).  The Board 
finds that the VA examination obtained in this case is more 
than adequate and it provides sufficient detail to determine 
the severity of the Veteran's adjustment disorder.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate).  The Veteran has not indicated that the 
examination was inadequate.  38 C.F.R. § 3.159(c)(4); Barr, 
21 Vet. App. at 312.  Finally, there is no indication in the 
record that additional evidence relevant to the issue being 
decided herein is available and not part of the record.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, all of the evidence submitted by the Veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (finding that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show.  The Veteran should not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (holding that the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
claimant).

In July 2006, the RO issued a rating decision which granted 
service connection for an adjustment disorder and a 10 
percent evaluation was assigned, effective from November 9, 
2005.  The Veteran subsequently appealed this decision 
seeking a higher initial disability rating.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule).  38 C.F.R. Part 4 (2009).  The Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2009).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where a Veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous. . . ."  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  If later evidence indicates that the 
degree of disability increased or decreased following the 
assignment of the initial rating, "staged" ratings may be 
assigned for separate periods of time based on facts found.  
Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) 
(noting that staged ratings are appropriate whenever the 
factual findings show distinct time periods in which a 
disability exhibits symptoms that warrant different ratings).  

The Schedule establishes a general rating formula for mental 
disorders.  38 C.F.R. § 4.130.  Ratings are assigned 
according to the manifestation of particular symptoms.  
However, the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the 


symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  
Id.

Pursuant to Diagnostic Code 9440, a chronic adjustment 
disorder is assigned a 10 percent disability evaluation when 
it is productive of occupational and social impairment due to 
mild or transient symptoms, which decrease work efficiency 
and ability to perform occupational tasks only during periods 
of significant stress; or symptoms controlled by continuous 
medication.  38 C.F.R. § 4.130, Diagnostic Code 9440.

A 30 percent rating is warranted when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks, although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal, due to such symptoms as depressed mood; 
anxiety; suspiciousness; panic attacks, weekly or less often; 
chronic sleep impairment; or mild memory loss, such as 
forgetting names, directions, and recent events.  Id.

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory, 
e.g., retention of only highly learned material, forgetting 
to complete tasks; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.  

In evaluating the evidence, the Board has considered the 
various Global Assessment of Functioning (GAF) scores that 
clinicians have assigned.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See DSM-IV; 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  For example, a 
GAF score of 61-70 reflects some mild symptoms, such as 
depressed mood and mild insomnia, or some difficulty in 
social, occupational, or school functioning, such as 
occasional truancy, or theft within the household, but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  A GAF score of 51-60 indicates 
moderate symptoms, e.g., flat affect, circumstantial speech, 
occasional panic attacks, or moderate difficulty in social, 
occupational or school functioning, e.g., having few friends 
or having conflicts with peers or co-workers.  A GAF score of 
41 to 50 is assigned where there are serious symptoms, e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting, or any serious impairment in social, 
occupational, or school functioning, e.g., no friends, unable 
to keep a job.  DSM-IV at 46-47.  A GAF of 31-40 is defined 
as exhibiting some impairment in reality testing or 
communication, e.g. speech is at times illogical, obscure, or 
irrelevant, or any major impairment in several areas, such as 
work or school, family relations, judgment, thinking or mood, 
e.g. a depressed man that avoids friends, neglects family, 
and is unable to work; a child that frequently beats up 
younger children, is defiant at home, and is failing at 
school.  Id.

A. Initial Evaluation from November 9, 2005 through August 5, 
2009

An October 2005 VA treatment report noted that the Veteran 
visited the emergency room accompanied by his wife, with a 
chief complaint of depression and angry outbursts.  The wife 
stated that the Veteran had become depressed and increasingly 
irritable, which was a departure from his normal behavior.  
The Veteran reported feeling worthless and irritable as a 
result of his frustration stemming from his medical 
condition.  He stated that he had been placed on long-term 
disability because of his back problem since 2000.  The 
Veteran denied any active suicidal ideations.  Mental status 
examination showed that the Veteran was fully oriented, 
alert, and attentive, with good eye contact.  He appeared 
cooperative, reasonable, and appropriately groomed.  He 
exhibited normal speech; intact language; mainly eurythmic 
mood, with some sadness and feelings of worthlessness; no 


hallucinations or illusions; normal and coherent thought 
process, without any unusual thought content; passive 
suicidal ideation without plan; good insight; good judgment; 
and intact memory.  The assessment was mood disorder and a 
GAF score of 70 was assigned.  An addendum to the report 
noted that the Veteran was prescribed an antidepressant.

In June 2006, the Veteran underwent a VA examination.  The VA 
examiner noted that the claims file was reviewed.  The 
Veteran reported that he had been married since 1967 with 
three children with whom he had good relationship.  He stated 
that his wife had become afraid of him when he tried to do 
some work around the house and got frustrated, which is why 
he wound up at an emergency room.  He denied suicide attempts 
or history of assaultiveness.  The examiner noted that the 
Veteran had been on medication, which helped him with 
frustration tolerance.  The Veteran complained of 
irritability, easy frustration, loss of interest, passive 
suicidal ideations, and depressed mood.  There was no 
evidence of any psychotic symptoms or homicidal ideations.  
The Veteran reported that he slept well, other than having 
dreams.  Objectively, the Veteran appeared clean, neatly 
groomed, and appropriately dressed.  He was fully oriented, 
with a cooperative and attentive attitude.  His speech, 
thought process, and thought content were unremarkable, and 
there was no remarkable psychomotor activity.  He exhibited 
good mood and normal affect.  His memory was intact based on 
the fact that he was keeping up with his medications and 
driving with no problem.  The examiner noted that the Veteran 
was retired since 2000 because of his medical condition; 
however, he did not report any problem keeping a job or 
getting along with others over the years.  The diagnosis was 
adjustment disorder secondary to back problems and a GAF 
score of 70 was assigned.  The examiner noted there was mild 
impairment on functional status.

At a June 2007 RO hearing, the Veteran reported depressed 
mood and continued dreams about Vietnam.  He testified that 
while he was still working, he did not relate to people at 
work.

The Veteran's recorded GAF score during this period was 70.  
As noted above, a GAF of 70 indicates some mild symptoms, 
such as depressed mood and mild insomnia, or some difficulty 
in social, occupational, or school functioning, such as 
occasional truancy, or theft within the household, but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  DSM-IV at 46-47.  Although GAF 
scores are important in evaluating mental disorders, the 
Board must consider all the pertinent evidence of record and 
set forth a decision based on the totality of the evidence.  
See Carpenter, 8 Vet. App. at 242.  

The Veteran has reported symptoms of depression, 
irritability, feeling of worthlessness, easy frustration, and 
loss of interest.  The medical evidence further showed that 
the Veteran was appropriately groomed and dressed, alert and 
fully oriented; had good eye contact and attention; was 
reasonable and with a cooperative attitude; had a good to 
eurythmic mood and normal affect; and had normal thought 
process and content; intact memory; and a good judgment and 
insight.  There was no evidence of any psychotic symptoms, 
hallucinations, illusion, or homicidal ideations.  In 
addition, the Veteran reported that he slept well, other than 
having dreams about Vietnam.  

The evidence does not reflect that a disability rating in 
excess of 10 percent for the time period of November 9, 2005 
through August 5, 2009 has been shown.  Although the Veteran 
reported suicidal thoughts, he expressed no plan or intent.  
Panic attacks, chronic sleep impairment, and memory loss have 
not been shown.  The Veteran reported sleeping well other 
than having dreams, and the June 2006 VA examiner reported 
that the Veteran's memory was intact, based on the fact that 
the Veteran was keeping up with his medications and driving 
with no problem.  While the Veteran reported being depressed 
and easily frustrated due to his inability to accomplish work 
due to his back condition, these symptoms are contemplated by 
the currently assigned 10 percent disability rating.  
Accordingly, an evaluation in excess of 10 percent for the 
time period of November 9, 2005 through August 6, 2009, is 
not warranted.

B. Evaluation from August 6, 2009

A VA treatment report dated August 6, 2009, noted that the 
Veteran was referred by a suicide hot line call, with a chief 
complaint of irritability with flashbacks and poor sleep for 
two years worsening in the past 6 months.  The Veteran 
exhibited anxiety symptom of scratching arms till they bleed 
in the past 4 months.  He reported that he stopped this 
behavior with the help of medication but recently resumed it.  
There were several red, abraded areas on both arms where he 
had been scratching.  The Veteran was scratching his arms 
during the assessment and appeared anxious.  The Veteran 
reported intrusive thoughts, flashbacks, and nightmares 
relating to his military experience in Vietnam.  He stated 
that he had been serving as an honor guard for veterans' 
funerals for the past 4 years, which seemed to trigger his 
symptoms.  Helicopters and certain plane sounds overhead also 
triggered his symptoms.  He stated that he avoided news or 
movies about war.  He also reported a pervasive depressed 
mood, tearfulness 2 to 3 times a week, irritability, anger, 
verbal aggression, hyper-startle response, hypervigilance, 
and difficulty with concentration and memory.  He denied mood 
swings, physical aggression, or difficulty driving or 
managing finances.  He stated that he enjoyed seeing his 
grandchildren and he visited his father every morning to help 
care for him.  A mental status examination showed that the 
Veteran was alert and fully oriented.  He was dressed 
appropriately for the weather.  He was interactive and 
pleasant, with fair eye contact.  His speech was with regular 
rate and rhythm, mood was slightly dysphoric, affect was 
blunted, memory was grossly intact, thoughts were logical and 
goal-oriented, and his judgement was fair.  He denied any 
suicidal or homicidal ideations, or auditory or visual 
hallucinations.  The diagnostic impression was posttraumatic 
stress disorder and a GAF score of 50 was assigned.

In a November 2009 VA mental health clinic note, the Veteran 
reported improvement in his symptoms, such as improved sleep 
and slight decrease in intrusive thoughts, flashbacks, 
nightmares, and hypervigilance since the changes to his 
medication at his last visit.  However, he reported that his 
symptoms still interfered with his daily functioning and he 
continued to have sadness.  He stated that he had suicidal 
ideations with no plan or intent in the past but denied any 
current such thoughts.  The psychiatrist noted that the 
protective factors included his wife, children, and 
grandchildren.  The Veteran reported his recent stressors 
included his wife's health.  The Veteran denied any homicidal 
ideations, auditory or visual hallucinations, paranoia, or 
delusions.  On a mental status examination, the 


Veteran was awake, alert, and oriented to all spheres, while 
maintaining good eye contact.  He was appropriately groomed 
and dressed.  No psychomotor agitation or retardation was 
noted.  His speech was normal; mood was dysthymic, with a 
blunted effect; thought process was logical, linear, and 
goal-oriented; thought content was negative for any suicidal 
or homicidal ideations, auditory or visual hallucinations, 
delusions, or paranoia; his cognition was intact; fund of 
knowledge was good; intelligence was average; and insight and 
judgment were grossly intact.  The assessment was 
posttraumatic stress disorder with depressed features and a 
GAF score of 50 was assigned.

At a November 2009 Board hearing, the Veteran testified that 
his current daily psychiatric symptoms included depression 
and trouble sleeping.  He also reported impaired short-term 
and long-term memory, anger outbursts, and passive suicidal 
ideations.  He stated that he did not have any friends and he 
isolated himself from others except for his immediate family.  
However, he stated that he had good relationship with his 
wife and his children.  

The GAF scores assigned during this period were 50, which 
contemplate serious symptoms, e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting, or any serious 
impairment in social, occupational, or school functioning, 
e.g., no friends, unable to keep a job.  DSM-IV at 46-47.  
Although GAF scores are important in evaluating mental 
disorders, the Board must consider all the pertinent evidence 
of record and set forth a decision based on the totality of 
the evidence.  See Carpenter, 8 Vet. App. at 242.

The other evidence of record demonstrates that the Veteran's 
adjustment disorder has been manifested by pervasive 
depressive mood, intrusive thoughts of Vietnam, flashbacks, 
social isolation, avoidance of trauma-related stimuli, 
trouble sleeping, nightmares, anxiety, anger problems, 
concentration difficulty, irritability, verbal aggression, 
memory impairment, hypervigilance, hyper-startle response, 
and passive suicidal thoughts.  Objectively, the Veteran was 
generally alert and fully-oriented, appropriately groomed and 
dressed, with good interaction and fair eye contact.  The 
evidence also demonstrates a slightly dysphoric mood, blunted 


affect; logical and goal-oriented thoughts, average 
intelligence, fair insight and judgment, normal speech, 
grossly intact memory, but no mood swings, physical 
aggression, homicidal ideations, hallucinations, or 
delusions.

This disability picture more closely approximates a 30 
percent evaluation.  38 C.F.R. § 4.7 (2009) (where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating).  
Accordingly, a 30 percent disability rating is assigned for 
the period on and after August 6, 2009.  See Fenderson, 12 
Vet. App. at 126; see also 38 C.F.R. § 3.400 (2009).

The evidence does not reflect that the Veteran's adjustment 
disorder has been manifested by symptoms of such severity to 
warrant a higher disability rating in excess of 30 percent, 
for the period on and after August 6, 2009.  There are no 
signs of circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of memory; 
impaired judgment; and impaired abstract thinking.  Id.  The 
Board has considered the Veteran's complaints of short-term 
and long-term memory loss; however, mild memory loss is 
contemplated in the 30 percent disability rating assigned 
herein.  The Veteran's memory loss has not been shown to 
result in retention of only highly learned material or 
forgetting to complete tasks.  On objective examination, the 
Veteran's memory has been found grossly intact. 

As noted above, the Veteran reported no difficulty 
maintaining employment as an automotive technician until he 
had to retire because of a back disorder in 2000.  He 
reported that he has been married to his wife since 1967, and 
that this has been a supportive relationship.  He indicated 
that he derives enjoyment from seeing his grandchildren, and 
that he helps with care of his father on a daily basis.  The 
record also reflects that the Veteran has served as an honor 
guard at veterans' funerals for the past 4 years.  Thus, the 
Veteran's level of social and occupational impairment is 
contemplated in the 30 percent disability rating assigned 
herein.  Accordingly, the Board finds that the objective 
medical evidence of record does not support an evaluation in 
excess of 30 percent for the period on and after August 6, 
2009.

C. Other Considerations

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2009).  
However, because the ratings are averages, it follows that an 
assigned rating may not completely account for each 
individual Veteran's circumstance, but nevertheless would 
still be adequate to address the average impairment in 
earning capacity caused by disability.  In exceptional cases 
where the rating is inadequate, it may be appropriate to 
assign an extraschedular rating.  38 C.F.R. § 3.321(b) 
(2009).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the Veteran's service-connected disability 
with the established criteria found in the Schedule for that 
disability.  Thun, 22 Vet. App. at 115.  If the criteria 
under the Schedule reasonably describe the Veteran's 
disability level and symptomatology, then the Veteran's 
disability picture is contemplated by the Schedule, and the 
assigned schedular evaluation is adequate, and no referral is 
required.

For the period from November 9, 2005 through August 5, 2009, 
the Board finds that the Veteran's disability picture is not 
so unusual or exceptional in nature as to render the 10 
percent disability rating for adjustment disorder assigned 
herein inadequate.  The Veteran's service-connected 
adjustment disorder is evaluated under 38 C.F.R. § 4.130, 
Diagnostic Code 9440, the criteria of which is found by the 
Board to specifically contemplate the Veteran's level of 
disability and symptomatology.  From November 9, 2005 through 
August 5, 2009, the Veteran's adjustment disorder was 
manifested by depression, irritability, feeling of 
worthlessness, easy frustration, passive suicidal ideations, 
loss of interest, and good sleep other than dreams about 
Vietnam.  The Veteran has been appropriately groomed and 
dressed, alert and fully oriented with good eye contact and 
attention, and with a reasonable and cooperative attitude.  
He exhibited a good to eurythmic 


mood, normal affect, normal thought process and content, 
intact memory, and a good judgment and insight.  The evidence 
does not show his service-connected adjustment disorder was 
manifested by psychotic symptoms, hallucinations, illusion, 
or homicidal ideations.  Ratings in excess of 10 percent are 
provided for certain manifestations of service-connected 
adjustment disorder but the medical evidence of record 
reflects that those manifestations are not present in this 
case.  When comparing this disability picture with the 
symptoms contemplated by the Schedule, the Board finds that 
the Veteran's symptoms are more than adequately contemplated 
by the 10 percent disability rating assigned herein for his 
service-connected adjustment disorder from November 9, 2005 
through August 5, 2009.

For the period from August 6, 2009, the Board finds that the 
Veteran's disability picture is not so unusual or exceptional 
in nature as to render the 30 percent disability rating for 
adjustment disorder assigned herein inadequate.  As noted 
above, the Veteran's service-connected adjustment disorder is 
evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9440, the 
criteria of which is found by the Board to specifically 
contemplate the Veteran's level of disability and 
symptomatology.  From August 6, 2009, the Veteran's 
adjustment disorder has been manifested by pervasive 
depressive mood, intrusive thoughts of Vietnam, flashbacks, 
social isolation, avoidance of trauma-related stimuli, 
trouble sleeping, nightmares, anxiety, anger problems, 
concentration difficulty, irritability, verbal aggression, 
memory impairment, hypervigilance, hyper-startle response, 
and passive suicidal thoughts.  The Veteran has been alert 
and fully-oriented, appropriately groomed and dressed, with 
good interaction and fair eye contact.  He exhibited a 
slightly dysphoric mood, blunted affect, logical and goal-
oriented thoughts, average intelligence, fair insight and 
judgment, normal speech, grossly intact memory, and no mood 
swings, physical aggression, homicidal ideations, 
hallucinations, or delusions.  A rating in excess of 30 
percent is provided for certain manifestations of 
service-connected adjustment disorder but the medical 
evidence of record reflects that those manifestations are not 
present in this case.  The medical evidence does not 
demonstrate flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex 


commands; impairment of short- and long-term memory, e.g., 
retention of only highly learned material, forgetting to 
complete tasks; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  When comparing this disability picture with 
the symptoms contemplated by the Schedule, the Board finds 
that the Veteran's symptoms are more than adequately 
contemplated by the 30 percent disability rating assigned 
herein for his service-connected adjustment disorder from 
August 6, 2009.

Therefore, the assigned schedular evaluations are adequate 
and no referral is required.  38 C.F.R § 4.130, Diagnostic 
Code 9440; Thun, 22 Vet. App. at 115.  

Staged ratings have been assigned herein.  See Fenderson, 12 
Vet. App. at 126.  While there may have been day-to-day 
fluctuations in the Veteran's adjustment disorder during the 
two periods of time discussed herein, the evidence shows no 
other distinct periods of time during which the Veteran's 
adjustment disorder varied to such an extent that a rating in 
excess of or less than the ratings assigned herein would be 
warranted.  See 38 C.F.R. § 3.344 (2009).  Thus, additional 
staged ratings are not in order.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against ratings in excess of those assigned 
herein, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal as to the issues of entitlement to service 
connection for a bilateral hip and a leg disability with 
underlying vascular disease, as secondary to 
service-connected low back disability, are dismissed.

An initial disability rating in excess of 10 percent for 
adjustment disorder, from November 9, 2005, through August 5, 
2009, is denied.


A disability rating of 30 percent for an adjustment disorder 
since August 6, 2009, is granted, subject to the laws and 
regulations governing the payment of monetary benefits.



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


